Title: To James Madison from Albert Gallatin, 30 April 1805
From: Gallatin, Albert
To: Madison, James


Sir
Treasury Department 30th, April 1805
I have the honor to enclose the vouchers in support of Govr. Claiborne’s charge of Drs. 4120/100 for supplies to the English Barque “Hero.” I write to the Governor stating the principles on which his accounts subsequent to the 1st Octer. 1804 will be settled. As to those which relate to the period from the time when possession of New Orleans was obtained to the establishment of the territorial Government, every expenditure which shall be sanctioned by the President will be admitted, as the application of the sum appropriated for the civil Government of Louisiana, during that period, was left without any restriction to his discretion. The accounts for that time are herewith returned, with a request that the President’s decision on the several items may be communicated to the accounting officers. I have the honor to be with the highest respect Sir Your obedient Servt.
Albert Gallatin
